MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                 Jun 27 2019, 7:36 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Melinda K. Jackman-Hanlin                                 Curtis T. Hill, Jr.
Greencastle, Indiana                                      Attorney General
                                                          Ellen H. Meilaender
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

J.C.,                                                     June 27, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-JV-3059
        v.                                                Appeal from the Hendricks
                                                          Superior Court
State of Indiana,                                         The Honorable Karen M. Love,
Appellee-Petitioner                                       Judge
                                                          Trial Court Cause No.
                                                          32D03-1805-JD-111



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019                      Page 1 of 7
                                             Case Summary
[1]   J.C. challenges his juvenile delinquency adjudication for resisting law

      enforcement, a class A misdemeanor, and disorderly conduct, a class B

      misdemeanor, if committed by an adult. We restate the dispositive issue as

      whether the evidence is sufficient to support the adjudication. Finding the

      evidence sufficient, we affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the delinquency adjudication are as follows. On

      May 3, 2018, sixteen-year-old J.C. was a sophomore at Avon High School. On

      that date, Avon Police Department Lieutenant David Margason and Officer

      Jacob Boggess were working off-duty as security at the school. During lunch

      period, J.C.’s girlfriend broke up with him. J.C. followed her out of the

      cafeteria and into a hallway, and had her pinned up against the wall trying to

      talk to her. Each time she tried to walk away, J.C. pulled her back. Lieutenant

      Margason observed this interaction and noticed that the female was “visibly

      distraught and attempting to leave the situation,” but was being prevented from

      doing so by J.C. Tr. Vol. 2 at 66. As Lieutenant Margason approached, J.C.

      aggressively threw a sweatshirt on the ground, yelled obscenities, and “began to

      storm away in the opposite direction[.]” Id. at 67. Believing J.C. to be a

      potential security risk to students and staff, Lieutenant Margason instructed

      J.C. to “stop” and “come here.” Id. J.C. disregarded Lieutenant Margason’s

      commands and continued to walk away and to loudly yell obscenities.



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019   Page 2 of 7
[3]   Officer Boggess, who had been just around the corner, saw J.C. walking quickly

      away from Lieutenant Margason and ignoring commands to stop. Officer

      Boggess tried to catch up with J.C. and also gave him multiple verbal

      commands to stop, which J.C. ignored. Officer Boggess finally had to jog to

      catch up with J.C. and grabbed J.C.’s wrist to try to get him to stop and calm

      down. J.C. turned around in a “very aggressive” manner and pushed Officer

      Boggess away. Id. at 31. When Officer Boggess tried again to grab J.C., J.C.

      began “to fight[,]” and he and the officer got into a “wrestling match.” Id. at

      69, 31. During the struggle in the hallway, Officer Boggess sustained injuries to

      his hand and elbow. The two officers were eventually able to get handcuffs on

      J.C. and escort him to the school office. As they walked to the office, J.C.

      continued to “pull away … scream, [and] create a disturbance.” Id. at 72.


[4]   Once in the office, J.C. briefly sat down but then quickly became agitated again.

      He stood up and continued to yell and scream obscenities. The officers

      instructed him to sit back down, but J.C. refused. As the officers tried to place

      J.C. back down in the chair, J.C., who is a “very strong individual,” actively

      resisted. Id. at 37. Lieutenant Margason suffered a severely sprained knee

      during this struggle. At some point while in the office, J.C. finally

      communicated to the officers that he wanted to see “Mr. Bischof.” Id. at 60.


[5]   The record indicates that J.C. had been diagnosed with attention deficit

      disorder, attention deficit hyperactivity disorder, and oppositional defiant

      disorder, and he has an individualized education plan (“IEP”) with Avon

      Community School Corporation identifying him as a student eligible for special

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019   Page 3 of 7
      education services based upon emotional disability. Pursuant to the IEP, J.C.

      has a “behavior plan” to help him reach “behavior goals” and to target his

      verbal and physical aggression. Appellant’s Amended App. Vol. 2 at 16.

      Among other things, J.C. has a “Hot Pass” that he can “utilize at his request”

      when he is feeling overwhelmed so that he can “leave [a] space and go to his

      teacher of record … Mr. Bischof.” Id.; Tr. Vol. 2 at 93. If J.C. is in a school

      hallway when feeling overwhelmed, he simply needs to identify that he is going

      to see Mr. Bischof and he “should be able to just go.” Tr. Vol. 2 at 93.


[6]   The State filed a delinquency petition alleging that J.C. committed conduct

      which, if committed by an adult, amounted to level 6 felony battery on a public

      safety official, class A misdemeanor resisting law enforcement, and class B

      misdemeanor disorderly conduct. Following a factfinding hearing, the juvenile

      court entered true findings on the allegations of resisting law enforcement and

      disorderly conduct but did not enter a true finding on the battery allegation.

      Although the State requested a disposition of nine months of probation and

      payment of fees, the court declined to enter a formal disposition, assessing no

      “penalty at all. No costs[,] nothing.” Appellant’s App. Vol. 2 at 9; Tr. Vol. 2 at

      122. This appeal ensued.


                                     Discussion and Decision
[7]   Although J.C. does not precisely articulate the basis for his appeal, we agree

      with the State’s interpretation and restate his claim as a challenge to the

      sufficiency of the evidence supporting the juvenile court’s true findings of

      delinquency. Our standard of review is well settled:
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019   Page 4 of 7
                We neither reweigh the evidence nor judge the credibility of
                witnesses. The State must prove beyond a reasonable doubt that
                the juvenile committed the charged offense. We examine only
                the evidence most favorable to the judgment along with all
                reasonable inferences to be drawn therefrom. We will affirm if
                there exists substantive evidence of probative value to establish
                every material element of the offense. Further, it is the function
                of the trier of fact to resolve conflicts in testimony and to
                determine the weight of the evidence and the credibility of the
                witnesses.


      T.G. v. State, 3 N.E.3d 19, 23 (Ind. Ct. App. 2014) (citation omitted), trans.

      denied.


[8]   Regarding the true finding of resisting law enforcement, the State was required

      to prove that J.C. knowingly and intentionally forcibly resisted, obstructed, or

      interfered with a law enforcement officer while the officer was lawfully engaged

      in the execution of his duties. See Ind. Code § 35-44.1-3-1(a)(1). Regarding the

      true finding of disorderly conduct, the State was required to prove that J.C.

      knowingly or intentionally engaged in fighting or in tumultuous conduct. See

      Ind. Code § 35-45-1-3(a)(1). Here, the State presented ample evidence that J.C.

      knowingly and intentionally engaged in conduct that constituted forcible

      resistance against Lieutenant Margason and Officer Boggess while they were

      lawfully engaged in the execution of their duties, as well as knowingly or

      intentionally engaged in fighting or in tumultuous conduct in the school

      hallway and office.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019   Page 5 of 7
[9]    Rather than specifically challenge the sufficiency of the evidence on any of the

       elements of these offenses, J.C. instead asserts that the officers failed to follow

       the protocol in his IEP, and that such failure caused (and should excuse) any

       conduct that would otherwise constitute criminal offenses. We find this

       argument problematic for several reasons. First, there is conflicting evidence as

       to whether the officers failed to follow any protocol outlined in J.C.’s IEP.

       Both officers testified that at no point during the interaction in the hallway or

       the initial interaction in the office did J.C. communicate to them that he was

       requesting a “Hot Pass” or that he was trying to go see Mr. Bischof. Officer

       Boggess admitted that he was unaware that J.C. suffered from emotional

       disability, and it is clear from our review of the record that Officer Boggess may

       well not have tried to grab or stop J.C. had J.C. communicated properly with

       the officers.


[10]   Moreover, even assuming that the officers failed to follow IEP protocol, J.C.

       cites no legal authority, and we are unaware of any, that would support his

       position that a school official’s failure to follow IEP protocol constitutes a legal

       excuse for conduct that would otherwise constitute criminal offenses. Although

       the existence of the IEP and a review of the protocol are perhaps relevant to

       contextualize a student’s behavior and the appropriate or desired adult response

       to that behavior, neither the mere existence of an IEP nor an official’s alleged

       failure to follow the outlined protocol would constitute a legal defense for

       criminal conduct.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019   Page 6 of 7
[11]   We understand that J.C. believes that the Avon Community School

       Corporation failed him in this instance, and we do not disagree with his general

       statement that public school systems should “take steps to train their school

       resource officers on the appropriate way to respond to children with emotional

       disabilities.” Appellant’s Br. at 15. Nevertheless, an appeal of the current

       juvenile delinquency adjudication is not the proper forum to address these

       concerns. Sufficient evidence supports the juvenile court’s true findings, and

       therefore we affirm the court’s delinquency adjudication. 1


[12]   Affirmed.


       Bradford, J., and Tavitas, J., concur.




       1
        We commend the juvenile court for its eminently reasonable decision to enter true findings of delinquency
       but to decline to enter a formal disposition based on the circumstances presented. See A.M. v. State, 109
       N.E.3d 1034, 1037 (Ind. Ct. App. 2018) (“The disposition of a juvenile adjudicated a delinquent is a matter
       committed to the trial court’s discretion, subject to the statutory considerations of the child’s welfare,
       community safety, and the policy favoring the least harsh disposition.”).



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-3059 | June 27, 2019                    Page 7 of 7